UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

B.R., a minor,                                  :
by her mother and next friend,                  :
ULYSSA REMPSON,                                 :
                                                :
                       Plaintiffs               :        Civil Action No.:     07-0578 (RMU)
                                                :
                       v.                       :        Re Document Nos.: 51, 52, 53, 54
                                                :
DISTRICT OF COLUMBIA et al.,                    :
                                                :
                       Defendants. 1            :

                                    MEMORANDUM OPINION

 DENYING THE PLAINTIFFS’ SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT; GRANTING
DCPS’S CROSS-MOTION FOR SUMMARY JUDGMENT; DENYING THE PLAINTIFFS’ MOTION FOR
 RELIEF UPON CLARIFICATION; GRANTING IN PART AND DENYING IN PART THE PLAINTIFFS’
                           MOTION FOR ATTORNEY’S FEES

                                        I. INTRODUCTION

       The plaintiffs are B.R., a student who has learning disabilities, and her mother. They

commenced this action alleging that the defendants – a public charter school in the District of

Columbia and the District of Columbia Public Schools (“DCPS”) 2 – failed to provide B.R. with a

free appropriate public education (“FAPE”) as required under the Individuals with Disabilities in

Education Act (“IDEA”), 20 U.S.C. §§ 1400 et. seq.

       On September 29, 2010, the court granted partial summary judgment to the plaintiffs and

denied DCPS’s cross-motion for summary judgment. The court also ordered the parties to

submit further supplemental briefing regarding whether DCPS could be held liable for the
1
       Pursuant to Federal Rule of Civil Procedure 25(d), the court automatically substitutes Kaya
       Henderson, acting Chancellor of DCPS, for Michelle Rhee, the former Chancellor of DCPS. See
       FED. R. CIV. P. 25(d) (providing for the automatic substitution of a public official’s successor in
       an official capacity suit).
2
       The plaintiffs also filed suit against the Chancellor of DCPS who joins DCPS in its supplemental
       motion for summary judgment. For convenience, the court refers to DCPS and the Chancellor
       collectively as “DCPS.”
alleged IDEA violations committed by the public charter school. The parties have now filed

such supplemental filings. Additionally, following a remand to an administrative hearing officer,

the plaintiffs filed a motion requesting that the court clarify whether its previous partial grant of

summary judgment also entitled the plaintiffs to compensation for DCPS’s failure to provide

extended school year services for the 2005-2006 school year. Lastly, in a separate motion, the

plaintiffs also request attorney’s fees.

        Because, as a matter of law, DCPS cannot be held liable for the public charter school’s

alleged failure to evaluate B.R., the court denies the plaintiffs’ supplemental motion for summary

judgment and grants DCPS’s supplemental cross-motion for summary judgment. Furthermore,

because the court lacks subject matter jurisdiction to address whether the plaintiffs are entitled to

compensation for extended school year services, the court denies the plaintiffs’ request for relief

upon clarification. Finally, as the plaintiffs have prevailed in their lawsuit, the court grants in

part the plaintiffs’ motion for attorney’s fees but reduces the award by 50% to account for certain

meritless claims that the plaintiffs clearly should never have asserted.


                                           II. BACKGROUND

                                       A. Factual Background 3

        B.R. attended SEED, a public charter school in the District of Columbia, from the

beginning of seventh grade until May 2006, just weeks before the end of her eighth grade school

year. Admin. R. at 89; Compl. ¶ 7. 4 As early as October 2004, B.R. was diagnosed with Major

3
        The court provided a thorough factual and procedural history in its previous Memorandum
        Opinion. See generally Mem. Op. (Sept. 29, 2010). For convenience, pertinent background
        information is repeated here.
4
        Although paragraph seven of the complaint indicates that B.R. attended SEED from seventh
        grade through ninth grade, the remainder of the plaintiffs’ complaint, as well as the other filings
        in this case, indicate that B.R. attended SEED until a few weeks before the end of her eighth
        grade year. See generally Admin. R.; Compl.

                                                     2
Depressive Disorder and was briefly hospitalized. Admin R. at 132. From September 2004 to

January 2005, B.R. was disciplined twenty times by school officials for behavioral issues. Id.

       In May 2005, SEED developed B.R.’s initial Individualized Education Plan (“IEP”). 5

Compl. ¶ 7. In December 2005, SEED prepared a revised IEP, which provided that B.R. spend

“100%” of her time “NOT in a regular education setting” and receive two hours of social and

emotional counseling per week, as well as extended school year services 6 following the 2005-

2006 academic year. Admin. R. at 81, 89.

       In February 2006, after receiving notice of B.R.’s proposed placement at Hart Middle

School (“Hart”), a DCPS school, the plaintiffs filed an administrative due process complaint

against SEED and DCPS challenging the appropriateness of that placement. Compl. ¶ 10;

Admin. R. at 79-80. In May 2006, a hearing officer issued a hearing officer determination

(“May 2006 HOD”) concluding that Hart “can meet [B.R.’s] behavior and social emotional

needs and implement her IEP.” Admin. R. at 504. The hearing officer ordered that B.R. be

placed at Hart, where she completed the remainder of the 2005-2006 school year. Id.

       DCPS did not convene an IEP team meeting at the end of the 2005-2006 school year to

determine an appropriate placement for B.R. for the 2006-2007 school year. Compl. ¶ 11. On

August 1, 2006, B.R.’s mother sent DCPS a letter (the “August 2006 letter”) stating that B.R.

had not received an educational placement for the 2006-2007 school year, and after receiving no



5
       An IEP “sets forth, among other things, the child’s present levels of academic achievement and
       performance, measurable annual goals and how progress toward those goals will be measured,
       and special education and related services to be provided.” S.S. ex rel. v. Howard Rd. Acad., 585
       F. Supp. 2d 56, 58 (D.D.C. 2008) (citing 20 U.S.C. § 1414(d)(A)(i)).
6
       “Extended School Year” services describes “special education related services that are provided
       to a child with a disability i) beyond the normal school year of the public agency; ii) in
       accordance with the child’s IEP; and iii) at no cost to the parents of the child.” 34 C.F.R. §
       300.106(b).

                                                    3
response from DCPS, B.R.’s mother unilaterally placed B.R. at High Road School, a private

school. Id. ¶ 12. 7

        In September 2006, the plaintiffs filed a second administrative complaint against SEED

and DCPS, alleging that they had failed to provide B.R. with a FAPE. Id. ¶ 13; Admin. R. at 12-

13. Specifically, the plaintiffs alleged DCPS had failed to (1) timely identify B.R. as a child in

need of special services, (2) provide B.R. with an appropriate IEP, special education and related

services, (3) convene a placement meeting and make a placement decision for the 2006-2007

school year and (4) provide a FAPE for the past three years. Admin. R. at 12-13.

        In the subsequent hearing officer determination (“December 2006 HOD”), the hearing

officer refused to determine whether B.R. had been deprived of a FAPE while enrolled at Hart

because the May 2006 HOD had already “found [that] Hart MS [was] an appropriate educational

placement for the student” during the 2005-2006 school year. Id. at 7. The hearing officer

determined not only that “DCPS made a FAPE available” to B.R. for the 2006-2007 school year,

but also that B.R.’s mother was not entitled to private school tuition reimbursement because the

August 2006 letter failed to specify that “the [p]arent expected DCPS to pay for the cost of the

student’s education” at the private school and the administrative complaint did not specify

reimbursement as relief. Id.

                                       B. Procedural History

        The plaintiffs commenced this action in March 2007, alleging violations of the IDEA, the

Rehabilitation Act of 1973, 29 U.S.C. § 794, and 42 U.S.C. § 1983. See generally Compl. With

respect to the alleged IDEA violations, the plaintiffs claimed that SEED and DCPS failed to


7
        Paragraph twelve of the complaint is incorrectly numbered as paragraph eight, resulting in the
        incorrect numeration of the remainder of the document. See generally Compl. The court,
        therefore, ignores the complaint’s numbering and refers to the paragraphs based on sequential
        numbering.
                                                    4
provide B.R. with a FAPE and “appropriate special education and related services,” including

appropriate evaluations. Id. ¶¶ 17-27. In addition to seeking compensatory education for B.R.

from DCPS and SEED due to their denial of her FAPE, the plaintiffs also sought tuition

reimbursement from DCPS for B.R.’s placement at High Road for the 2006-2007 school year.

Id. at ¶ 36.

        In August 2007, DCPS filed a motion to dismiss the plaintiffs’ § 1983 and Rehabilitation

Act claims. See generally DCPS Mot. to Dismiss. The court granted DCPS’s motion and

dismissed both claims as to DCPS. See generally Mem Op. (Dec. 3, 2007).

        In September 2009, SEED filed a motion to dismiss the claims against it for insufficient

service of process. See generally SEED’s Mot. to Dismiss. Additionally, the plaintiffs and

DCPS filed cross-motions for summary judgment. See generally Pls.’ Mot. for Summ. J.;

DCPS’s Cross-Mot. for Summ. J.

        In September 2010, the court granted SEED’s motion to dismiss for insufficient service,

granted in part and denied in part the plaintiffs’ motion for summary judgment and denied

DCPS’s cross-motion for summary judgment. See generally Mem. Op. (Sept. 29, 2010). The

court also granted the plaintiffs leave to file a motion requesting attorney’s fees. Id. at 27.

Furthermore, because the December 2006 HOD did not address whether DCPS could be held

liable for SEED’s failure to perform evaluations of B.R., and because DCPS did not address

those allegations in its briefs, the court ordered the parties to provide supplemental briefing on

whether DCPS could be held liable for IDEA infractions allegedly committed by SEED. Id. at

16.

        Because the court determined that DCPS had denied B.R. a FAPE when it placed her at

Hart for the end of the 2005-2006 academic year, it remanded the case to a hearing officer to



                                                  5
determine an appropriate compensatory award for B.R. Id. at 28. The court also directed the

hearing officer to determine whether High Road was an appropriate placement for B.R. during

the 2006-2007 school year, and, if it was an appropriate placement, to require that DCPS

reimburse the plaintiffs for B.R.’s private school tuition for that school year. Id. at 26.

       On remand, the hearing officer concluded that B.R. should be awarded thirty hours of

independent tutoring as compensatory education for the improper placement of B.R. at Hart.

Pls’ Mot. for Relief Upon Clarification, Ex. 2 (“Dec. 2010 HOD”) at 11. The hearing officer

also determined that although High Road was an appropriate placement for the 2006-2007

academic year, no reimbursement was due to the plaintiffs because it was DCPS and not B.R.’s

mother that had paid the private school tuition. Id.

       At the remand hearing, the plaintiffs also, for the first time, sought sixty hours of

compensatory education for DCPS’s alleged failure to provide B.R. with extended school year

services following the 2005-2006 academic year. Id. at 10. The hearing officer declined to issue

such relief, however, because the remand order from this court had not directed the hearing

officer to consider whether B.R. missed additional services not addressed in the court’s 2010

Memorandum Opinion. See id. at 11.

       The plaintiffs have now filed a motion for relief upon clarification, seeking compensation

for missed extended school year services related to the 2005-2006 school year. See Pls’ Mot.

for Relief Upon Clarification at 1 (“Pls.’ Mot. for Relief”). The parties have also filed their

supplemental motions for summary judgment concerning whether DCPS could be held liable for

IDEA infractions allegedly committed by SEED. See generally Pl.’s Suppl. Mot.; Def.’s Suppl.

Cross-Mot. Lastly, the plaintiffs filed a motion seeking attorney’s fees. See generally Pl.s’ Mot.




                                                  6
for Att’y’s Fees. With these issues ripe for adjudication, the court now turns to the applicable

legal standards and the parties’ arguments.


                                          III. ANALYSIS

     A. The Court Grants DCPS’s Cross-Motion for Summary Judgment and Denies the
                         Plaintiffs’ Motion for Summary Judgment

                           1. Legal Standard for Summary Judgment

       Summary judgment is appropriate when “there is no genuine issue as to any material fact

and that the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Diamond v. Atwood, 43 F.3d 1538, 1540

(D.C. Cir. 1995). To determine which facts are “material,” a court must look to the substantive

law on which each claim rests. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

“genuine issue” is one whose resolution could establish an element of a claim or defense and,

therefore, affect the outcome of the action. Celotex, 477 U.S. at 322; Anderson, 477 U.S. at 248.

       In ruling on cross-motions for summary judgment, the court shall grant summary

judgment only if one of the parties is entitled to judgment as a matter of law upon material facts

that are not genuinely disputed. Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of

Justice, 658 F. Supp. 2d 217, 224 (D.D.C. 2009) (citing Rhoads v. McFerran, 517 F.2d 66, 67

(2d Cir. 1975)). To prevail on a motion for summary judgment, the moving party must show that

the opposing party “fail[ed] to make a showing sufficient to establish the existence of an element

essential to that party’s case.” Celotex, 477 U.S. at 322. By pointing to the absence of evidence

proffered by the opposing party, a moving party may succeed on summary judgment. Id.

       The opposing party may defeat summary judgment through factual representations made

in a sworn affidavit if he “support[s] his allegations . . . with facts in the record,” Greene v.



                                                   7
Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999) (quoting Harding v. Gray, 9 F.3d 150, 154 (D.C. Cir.

1993)), or provides “direct testimonial evidence,” Arrington v. United States, 473 F.3d 329, 338

(D.C. Cir. 2006).

 2. DCPS Is Not Liable for SEED’s Allegedly Improper and Untimely Evaluations of B.R.

       The plaintiffs contend that DCPS violated the IDEA “when [it] failed to locate, identify,

and evaluate B.R.” Pls.’ Supp’l Mot. at 9. According to the plaintiffs, B.R.’s psychiatric

hospitalization in 2004 and her “numerous behavior problems” that began in 2004 should have

triggered an evaluation much sooner than the May 2005 IEP. Id. at 6. The plaintiffs argue that

although DCPS assumed the role of the State Education Agency (“SEA”) and its responsibilities

were therefore “primarily supervisory,” DCPS is ultimately liable for any failure to “identify,

locate, and evaluate students within their school system.” Id. at 2.

       DCPS counters that it cannot be held responsible for SEED’s alleged failure to conduct a

timely evaluation of B.R. because SEED, as a public charter school, was independently

responsible for providing B.R. with a FAPE. Def.’s Supp’l Cross-Mot. at 3. DCPS asserts that it

can only be held liable for a public charter school’s violation of the IDEA if a hearing officer

requires DCPS to implement a hearing officer determination or if the public charter school

appeals to DCPS for assistance. Id. Because neither of these events occurred, DCPS contends

that it cannot be held responsible for IDEA violations committed by SEED. Id. at 3-4.

       Under the IDEA, school officials have an affirmative duty to locate and evaluate children

within their school system suffering from disabilities, an obligation known as the “child find”

duty. 20 U.S.C. § 1412(a)(3); see also Reid v. District of Columbia, 310 F. Supp. 2d 137, 146

(D.D.C. 2004), rev’d on other grounds, 401 F.3d 516 (D.C. Cir. 2005). This obligation arises as

soon as a child is suspected of having a disability. N.G. v. District of Columbia, 556 F. Supp. 2d



                                                 8
11, 25 (D.D.C. 2008). Thus, “as soon as a student is identified as a potential candidate for

special education services,” school officials have a duty to initiate and complete the evaluation

process within 120 days. Id; see also, 34 C.F.R. § 300.301; D.C. CODE § 38-2561.02.

       As this court recently noted in another IDEA action, “[i]n the District of Columbia,

Public Charter Schools must elect to be treated as [a Local Education Agency (“LEA”)] 8 or a

D.C. public school . . . for purposes of the IDEA.” Thomas v. District of Columbia, 2011 WL

1120104, at *5 (D.D.C. Mar. 29, 2011) (quoting IDEA Public Charter School v. Belton, 2006

WL 667072, at *2 (D.D.C. Mar. 15, 2006)); see also, D.C. CODE § 38-1802.10(c); D.C. MUN.

REGS tit. 5, § 3019.2. An LEA charter school is an independent entity for the purpose of

ensuring compliance with the IDEA and is required to provide special education to the disabled

children enrolled at its facilities. Friendship Edison Pub. Charter Sch. Collegiate Campus v.

Murphy, 448 F. Supp. 2d. 166, 169 (citing D.C. MUN. REGS. tit. 5, §§ 3019.3, 3019.8).

       For a public charter school in the District of Columbia acting as its own LEA, DCPS

serves as the SEA. 20 U.S.C. §§ 1400 et seq. D.C. MUN. REGS. tit. 5, § 3019.4. The SEA

typically oversees a school’s compliance with the IDEA. D.C. MUN. REGS. tit. 5, § 3019.4. The

SEA may only be held responsible for developing and implementing a FAPE, however, if an

LEA previously notified the SEA that it was unwilling or unable to provide a FAPE to a child,

and the SEA agreed to assume responsibility, or if a hearing officer directed the SEA to provide

the child with an FAPE. See Belton, 2006 WL 667072, at *2; see also Murphy, 448 F. Supp. 2d.

8
       An LEA is statutorily defined as
               a public board of education or other public authority legally constituted within a
               State for either administrative control or direction of, or to perform a service
               function for, public elementary schools or secondary schools in a city, county,
               township, school district, or other political subdivision of a State, or for such
               combination of school districts or counties as are recognized in a State as an
               administrative agency for its public elementary schools or secondary schools.
       20 U.S.C. § 1401(19)(A).

                                                   9
at 169-70 (granting DCPS’s motion to dismiss and ruling that the LEA charter school “retained

responsibility for providing a FAPE” because the LEA charter did not notify DCPS that it

needed assistance and DCPS did not agree to assume responsibility).

       Both parties agree that SEED, as a public charter school, was acting as an LEA and that

DCPS had assumed the role of the SEA for purposes of administering the IDEA. See Pls.’

Supp’l Mot. at 2; Def.’s Supp’l Cross-Mot. at 2. Thus, even assuming that SEED violated its

child find obligations, DCPS can only be held liable if SEED requested DCPS’s assistance in

executing its IDEA responsibilities or if a hearing officer directed DCPS to provide a FAPE for

B.R. while she was attending SEED. See Murphy, 448 F. Supp. 2d. at 170. The plaintiffs do not

allege that SEED requested assistance or that a hearing officer ordered DCPS to provide a FAPE

to B.R. See generally Pls.’ Supp’l Mot. Accordingly, the court concludes that DCPS cannot be

held liable for any violations of the child find requirement allegedly committed by SEED and

grants DCPS’s cross-motion on this issue.

          B. The Court Denies the Plaintiffs’ Motion for Relief Upon Clarification

       As discussed above, the plaintiffs seek clarification from the court regarding their

entitlement to compensation for B.R.’s extended school year services. Pls.’ Mot. for Relief.

More specifically, the plaintiffs claim that extended school year services were included in B.R.’s

December 2005 IEP and should have therefore been provided to B.R. during the summer

following the 2005-2006 school year. Id. at 2; Admin. R. at 81. The plaintiffs further argue that

the December 2010 HOD should have included compensation for extended school year services

“because [these services are] an extension of the regular school year.” Pls’ Mot. for Relief at 2.

       DCPS argues that this court lacks jurisdiction to hear this issue because the plaintiffs

have not exhausted their administrative remedies. Def.’s Opp’n to Pls.’ Mot. for Relief at 2.



                                                10
DCPS further argues that the IDEA’s administrative framework requires a plaintiff to first

request compensatory education related to extended school year services directly from the LEA.

Id.

       After this court’s order granting partial summary judgment to the plaintiffs, this case was

remanded to a hearing officer who determined that B.R. should have indeed been provided

extended school year services for the 2005-2006 school year pursuant to her 2005 IEP. Dec.

2010 HOD at 10. Although B.R. never received these services, the hearing officer declined to

compensate B.R. because this court did not mention extended school year services in its remand

order and the court “did not direct the hearing officer to consider whether [B.R. had] missed

additional services not mentioned in the court’s [September 29, 2010] memorandum and order.”

Id. at 10-11.

       The administrative process set forth by IDEA is not “just an optional stop on the way to

court.” Andersen by Andersen v. District of Columbia, 877 F.2d 1018, 1025 (D.C. Cir. 1989).

Rather, the IDEA requires a plaintiff to exhaust administrative remedies before turning to the

courts. Cox v. Jenkins, 878 F.2d 414, 418 (D.C. Cir. 1989). As the Circuit has pointed out,

       [t]he exhaustion doctrine serves several important purposes: it prevents courts
       from interrupting the administrative process permanently; it allows the agency to
       apply its specialized expertise to the problem; it gives the agency an opportunity
       to correct its own errors; it ensures that there will be a complete factual record for
       the court to review; and it prevents the parties from undermining the agency by
       deliberately flouting the administrative process.

Id. at 419. A plaintiff’s failure to exhaust administrative remedies, moreover, deprives the court

of its authority to hear an IDEA claim. 20 U.S.C. § 1415(c), (e); Cox, 878 F.2d at 422

(concluding that the district court “had no authority to hear” a suit in which the plaintiffs had not

fully exhausted the administrative process); Lemon v. District of Columbia, 920 F. Supp. 8, 10

(D.D.C. 1996) (stating that exhaustion “is a jurisdictional prerequisite to any claim for judicial


                                                 11
relief arising out of the IDEA”).

       As the hearing officer recognized, B.R.’s 2005 IEP clearly prescribed extended school

year services. Admin. R. at 81; Dec. 2010 HOD at 10. Nevertheless, the plaintiffs did not raise

this issue in their September 2006 administrative complaint against DCPS. See Dec. 2010 HOD

at 5-6. Nor did the plaintiffs ever request compensation for the missed extended school year

services in their complaint or in their motion for summary judgment before this court. See

generally, Compl.; Pls.’ Mot. for Summ. J. Thus, it appears that beyond the plaintiffs’ broad

allegation that DCPS failed to provide B.R. with a FAPE during the 2005-2006 school year, the

plaintiffs have never litigated B.R.’s extended school year services. See Pls.’ Mot. for Summ. J.

at 11-15. Because the plaintiffs failed to exhaust their administrative remedies, the court lacks

jurisdiction to grant compensatory relief for extended school year services. See Cox, 878 F.2d at

418. Accordingly, the court denies the plaintiffs’ motion for relief upon clarification.

  C. The Court Grants in Part and Denies in Part Plaintiffs’ Motion for Attorney’s Fees

                1. Legal Standard for Attorney’s Fees and Costs Under IDEA

       The IDEA allows the parents of a disabled child to recover “reasonable attorney’s fees”

so long as they are the “prevailing party.” 20 U.S.C. § 1415(i)(3)(B). A court’s determination of

the appropriate attorney’s fees, in other words, is based on a two-step inquiry. First, the court

must determine whether the party seeking attorney’s fees is the prevailing party. Id. A

prevailing party “is one who has been awarded some relief by a court.” Buckhannon Bd. & Care

Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001); Alegria v.

District of Columbia, 391 F.3d 262, 264-65 (D.C. Cir. 2004) (applying Buckhannon in the IDEA

context).

       Second, the court must determine whether the attorney’s fees sought are reasonable. 20



                                                 12
U.S.C. § 1415(i)(3)(B). “The most useful starting point for determining the amount of a

reasonable fee is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Blackman v.

District of Columbia, 397 F. Supp. 2d 12, 14 (D.D.C. 2005) (applying Hensley in the IDEA

context). The plaintiff bears the burden of demonstrating that the number of hours spent on a

particular task is reasonable. Holbrook v. District of Columbia, 305 F. Supp. 2d 41, 45 (D.D.C.

2004). The plaintiff may satisfy this burden “by submitting an invoice that is sufficiently

detailed to ‘permit the District Court to make an independent determination [of] whether or not

the hours claimed are justified.’” Id. (citing Nat’l Ass’n of Concerned Veterans v. Sec’y of Def.,

675 F.2d 1319, 1327 (D.C. Cir. 1982)).

       “Once the plaintiff has provided such information, a presumption arises that the number

of hours billed is reasonable and the burden shifts to the defendants to rebut the plaintiff’s

showing of reasonable hours.” Herbin, 2006 WL 890673, at *5. With respect to the reasonable

hourly rate, attorney’s fees in IDEA actions in the District of Columbia are reasonable if they

conform to the Laffey Matrix created by the United States Attorneys’ Office. 9 Lopez v. District

of Columbia, 383 F. Supp. 2d 18, 24 (D.D.C. 2005) (citing Kaseman v. District of Columbia, 329

F. Supp. 2d 20, 25 (D.D.C. 2004)); see also 20 U.S.C. § 1415(i)(3)(C) (stating that attorney’s

fees awards “shall be based on rates prevailing in the community in which the action or

proceeding arose for the kind and quality of services furnished”).




9
       The Laffey Matrix is “a schedule of charges based on years of [an attorney’s] experience.”
       Herbin v. District of Columbia, 2006 WL 890673, at *4 (D.D.C. Apr. 4, 2006); see also Laffey
       Matrix 2003-2010, http://www.justice.gov/usao/dc/divisions/civil_laffey_matrix_8.html (last
       visited June 17, 2011).

                                                 13
             2. The Laffey Matrix is the Proper Means to Determine Fee Awards

       The plaintiffs seek a rate of $350/hour for Attorney Samuel Adewusi and $200/hour for

Attorney Jude Iweanoge. 10 See Pls.’ Mot. for Att’y’s Fees, Ex. 2, Ex. 4. Multiplying these rates

by the number of hours these attorneys “reasonably worked,” the plaintiffs calculate a requested

award of $19,396.50 for Attorney Adewusi and $4,686.00 for Attorney Iweanoge. Pls.’ Mot. for

Att’y’s Fees at 2-3.

       DCPS argues that the Laffey Matrix is not applicable to “uncomplicated” IDEA cases,

such as the present case. Def.’s Opp’n to Pls.’ Mot. for Att’y’s Fees at 9. Instead, DCPS seeks

to apply a lower standard rate of payment that DCPS routinely applies in IDEA-related matters.

Id. at 8-9. More specifically, DCPS seeks a reduction to $200/hour for the law office of Adewusi

and $150/hour for Attorney Iweanoge. Id.

       Courts in this district routinely refer to the Laffey Matrix to determine the reasonableness

of requested attorney’s fees in IDEA actions. See, e.g., Bucher v. District of Columbia, 2011

WL 1356761, at *4 (D.D.C. April 11, 2011) (holding that the Laffey Matrix is to be used to

determine reasonable rates for attorney’s fees in an IDEA action); Bush ex rel. A.H. v. District of

Columbia, 579 F. Supp. 2d 22, 26-27 (D.D.C. 2008) (same); Alfonso v. District of Columbia, 464

F. Supp. 2d 1, 6-7 (D.D.C. 2006) (same). As the Laffey Matrix represents the prevailing rates for

attorneys in the District of Columbia, the court appropriately uses it as a guide to determine a

reasonable attorney’s fee award. See Lopez, 383 F. Supp. 2d at 24. The rates requested by the


10
       The plaintiffs represent that one of their attorneys, Attorney Christopher Anwah, was prevented
       from submitting his invoices due to an “unexpected technical problem.” Pls.’ Mot. for Att’y’s
       Fees at 4. In the five months since the plaintiffs made this representation, they have neither filed
       nor sought leave to file any further information regarding Anwah’s fees. As the Circuit has
       indicated, a party’s request for attorney’s fees “must also contain sufficiently detailed information
       about the hours logged and the work done.” See Nat’l Ass’n of Concerned Veterans v. Sec’y of
       Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982). The court declines to award Attorney Anwah any
       fees as there has been no supplemental submission in over five months.

                                                   14
plaintiffs’ attorneys fall below the applicable Laffey rate for their experience and are therefore

reasonable. See Pls.’ Mot. for Att’y’s Fees at 5; Laffey Matrix 2003-2010,

http://www.justice.gov/usao/dc/divisions/civil_laffey_matrix_8.html (last visited June 17, 2011);

see also Bucher, 2011 WL 1356761, at *4. Accordingly, the court accepts the plaintiffs’

proposed rates and calculations in determining fee awards in this case.

                        3. The Court Reduces the Plaintiffs’ Fee Award

       DCPS argues that the plaintiffs’ fee motion request should be denied because the

plaintiffs are not the prevailing party under the IDEA. Def.’s Opp’n to Pls.’ Mot. for Att’y’s

Fees at 6. Specifically, DCPS contends that the “primary issue of the underlying administrative

action” – the private school tuition reimbursement for 2006-2007 – should never have been

brought before this court because DCPS had directly paid B.R.’s private school tuition bill. Id.

Therefore, the DCPS argues, the plaintiffs should not recover attorney’s fees because DCPS

prevailed in large part on this moot issue. Id. In the alternative, DCPS argues that the plaintiffs

are only entitled to 50% of the requested fee because the court only partially granted the

plaintiffs’ motion for summary judgment. Id.; see also Mem. Op. (Sept. 29, 2010) at 9-22. 11

       The plaintiffs assert that they prevailed on at least one legal issue because this court

granted them leave to file a motion for attorney’s fees after determining that B.R. was denied a

FAPE during the 2005-2006 school year. Pls.’ Reply to Def.’s Opp’n to Pls.’ Mot. for Att’y’s

Fees at 5; see also Mem. Op. (Sept. 29, 2010) at 18.

       Courts have routinely held that a court “may reduce [an attorney’s fees] award to account

11
       DCPS also alleges that the plaintiffs failed to comply with Local Civil Rule 7(m)’s “meet and
       confer” requirement when it neglected to ask DCPS for its position on the plaintiffs’ motion for
       attorney’s fees. Def.’s Opp’n to Pls.’ Mot. for Att’y’s Fees at 3. Local Civil Rule 7(m)’s meet
       and confer requirement, however, does not normally apply to a party’s motion for statutory
       attorney’s fees. Tripoli Rocketry Ass’n v. Bureau of Alcohol, Tobacco, Firearms & Explosives,
       698 F. Supp. 2d 168, 173 (D.D.C. 2010); David v. District of Columbia, 252 F.R.D. 56, 58-59
       (D.D.C. 2010). Accordingly, the court will not deny the plaintiffs’ motion on these grounds.
                                                  15
for [a party’s] limited success.” Hensley, 461 U.S. at 437 (establishing the “degree of success”

standard in fee shifting statutes); see also, e.g., Lopez v. District of Columbia, 383 F. Supp. 2d

18, 22-23 (D.D.C. 2005) (applying Hensley in IDEA case and reducing fee award for partial

success); Aguirre v. L.A. Unified Sch. Dist., 461 F.3d 1114, 1118-19 (9th Cir. 2006) (holding the

“degree of success” standard conforms to “[t]he legislative history for IDEA’s fee-shifting

provisions”). Here, the plaintiffs have prevailed because, as discussed in the court’s previous

memorandum opinion, they established that B.R. did not receive a FAPE during the 2005-2006

academic year, and, as a result, the plaintiffs received a compensatory education award. See

Mem. Op. (Sept. 29, 2010) at 18; Dec. 2010 HOD at 11; see also Buckhannon, 532 U.S. at 603

(noting that “a ‘prevailing party’ is one who has been awarded some relief by the court”). The

court notes, however, that the plaintiffs should never have brought a claim for tuition

reimbursement for the 2006-2007 school year because the plaintiffs had never paid private

school tuition at High Road. See Dec. 2010 HOD at 7. Consequently, the court further reduces

the plaintiffs’ attorney’s fee request by 50% based on the plaintiffs’ degree of success and the

fact that the plaintiffs brought this unnecessary claim, which accounted for a large part of the

plaintiffs’ IDEA action. See Lopez, 383 F. Supp. 2d at 22-23.

       As a final note, the court acknowledges that the District of Columbia applies a $4,000

statutory cap for attorney’s fees in IDEA cases initiated prior to 2009. See Pub L. No. 111-8,

123 Stat. 524 (2009). Although the D.C. Appropriation Act of 2009 removed the cap on future




                                                 16
IDEA attorney’s fees, the $4,000 limit still applies for any action commenced before 2009. 12 See

id. Because this case was initiated prior to 2009, the cap still applies. See Herbin, 2006 WL

890673, at *2. The court “cannot order [DCPS] to violate an act of Congress to pay the total

award.” Scorah v. District of Columbia, Civ. No. 03-0160, (D.D.C. Dec. 17, 2004) (Mem. Op.).

Nevertheless, the court may award attorney’s fees and costs greater than the $4,000 amount with

the understanding that the fee cap limits DCPS’s authority to pay the full award. Calloway v.

District of Columbia, 216 F.3d 1, 3 (D.C. Cir. 2000). Accordingly, the court grants the plaintiffs

an award of $9,698.25 for Attorney Adewusi and $2,343.00 for Attorney Iweanoge.


                                         IV. CONCLUSION

       For the foregoing reasons the court denies the plaintiffs’ supplemental motion for

summary judgment and grants the DCPS’s supplemental cross-motion for summary judgment.

The court further denies the plaintiffs’ motion for relief upon clarification of the court’s

September 2010 decision. Finally, the court grants in part and denies in part the plaintiffs’

motion for attorney’s fees. An Order consistent with the Memorandum Opinion is separately

and contemporaneously filed this 12th day of August, 2011.

                                                          RICARDO M. URBINA
                                                          United States District Judge




12
       The plaintiffs’ counsel, Samuel Adewusi, argues that he should be permitted to recover fees for
       billings commenced after the fee cap was lifted. Pls.’ Mot. for Atty’s’ Fees at 6. The D.C.
       Appropriations Act of 2009 holds, however, that fees cannot be recovered for any “proceeding
       which was initiated prior” to 2009. Pub. L. No. 111-8, 123 Stat. 524 §814(a)-(b) (2009). Thus,
       even assuming that Mr. Adewusi conducted the bulk of his work on this case after the fee cap was
       lifted, the court concludes that he is limited by the statutory cap because this action was originally
       commenced well before 2009.

                                                    17